Case 2:19-cv-02833-MSN-cgc Document 22 Filed 04/28/21 Page 1 of 3                    PageID 81




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

DR. STEVEN CRAIG SIMMERMAN and
HILDA COPENHAVER SIMMERMAN,
      Plaintiffs,

v.                                                   Case No. 2:19-cv-02833-MSN-cgc

JASON KHEEMA, JASON FORTNER,
and KYLE DAVIS,
      Defendants.
______________________________________________________________________________

             ORDER ADOPTING REPORT AND RECOMMENDATION
______________________________________________________________________________

        Before the Court is the Magistrate Judge’s Report and Recommendation, (ECF No. 21),

entered on January 21, 2021. The Magistrate Judge’s Report recommends that this matter be

dismissed for failure to timely effect service. (Id. at PageID 80.) Plaintiffs have not filed any

objections to the Report. Accordingly, the Court ADOPTS the Report and Recommendation in

its entirety.

                                          Background

        Plaintiffs filed their pro se Complaint pursuant to 42 U.S.C. § 1983 on December 5, 2019.

(ECF No. 1.) Plaintiffs allege that the Defendants entered their property and took an electronic

device without a warrant. (Id. at PageID 2–3.) Summonses were issued for the Defendants on

December 18, 2019. (ECF No. 7.) There is no indication in the record that Plaintiffs have ever

effected service on Defendants in this matter.

        On January 4, 2021, the Magistrate Judge entered an Order directing Plaintiffs to show

cause as to why this matter should not be dismissed for failure to timely effect service on



                                                 1
Case 2:19-cv-02833-MSN-cgc Document 22 Filed 04/28/21 Page 2 of 3                       PageID 82




Defendants. 1 (ECF No. 18 at PageID 74–75.) Plaintiffs filed separate responses on January 7 and

13, 2021. (ECF Nos. 19 and 20.)

       On January 21, 2021, the Magistrate Judge entered her Report and Recommendation,

recommending that this matter be dismissed without prejudice for failure to effect service. (ECF

No. 21 at PageID 80.) The Report instructed Plaintiffs that they had fourteen (14) days to submit

their objections. (Id.) To date, they have not submitted any objections to the Report’s findings.

                                       Standard of Review

       Congress enacted 28 U.S.C. § 636 to relieve the burden on the federal judiciary by

permitting the assignment of district court duties to magistrate judges. See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490 U.S. 858, 869–70 (1989));

see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). For dispositive matters, “[t]he

district judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §636(b)(1). After reviewing the

evidence, the court is free to accept, reject, or modify the magistrate judge’s proposed findings or

recommendations. 28 U.S.C. § 636(b)(1). The district court is not required to review—under a

de novo or any other standard—those aspects of the report and recommendation to which no

objection is made. See Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt

the magistrate judge’s findings and rulings to which no specific objection is filed. See id. at 151.

                                             Analysis

       As mentioned above, Plaintiffs have not submitted their objections to the Report and

Recommendation.      This Court is not obligated to review any aspect of the Report and




       1. Defendant Jason Kheema was dismissed from this matter on July 1, 2020. (ECF No.
17.)
                                                 2
Case 2:19-cv-02833-MSN-cgc Document 22 Filed 04/28/21 Page 3 of 3                 PageID 83




Recommendation to which no objection is made. See Thomas, 474 U.S. at 150. However, after

review, the Court agrees with the Report’s conclusion. Plaintiffs’ responses to the Magistrate

Judge’s Show Cause Order fail to detail any effort by them to effect service on the remaining

Defendants. Accordingly, the Court ADOPTS the Report and Recommendation.

                                         Conclusion

       For the reasons above, the Court ADOPTS the Report and Recommendation. The claims

against the remaining Defendants will be DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 28th day of April, 2021.

                                           s/ Mark Norris
                                           MARK S. NORRIS
                                           UNITED STATES DISTRICT JUDGE




                                              3
